Citation Nr: 0826544	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-32 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 


INTRODUCTION

The veteran had qualifying active service from April 1971 to 
March 1977, and November 1981 to April 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington which granted, in pertinent part, 
the 
veteran's claim of service connection for PTSD, assigning a 
50 percent rating effective October 2003.  


FINDING OF FACT

The veteran's PTSD is manifested by, at worst, occupational 
and social impairment with reduced reliability and 
productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record that is necessary to substantiate the claim, that VA 
will seek to provide, and that the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  

VCAA notice is not required in every case, however.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, for example, that such notice is not required under 
circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) (in 
which the Court held that, "[i]n cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated-it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled").  Rather, under those 
circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 
and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the veteran's increased rating claim essentially falls 
within this fact pattern.  Following receipt of notification 
of the February 2004 grant of service connection for PTSD, 
the veteran perfected a timely appeal of the initially 
assigned 50 percent rating for this service-connected 
disability.  Consequently, no section 5103(a) notice is 
required for the veteran's increased rating claim.  As 
section 5103(a) no longer
applies to the veteran's increased rating appeal, the 
additional notification 
provisions for increased rating claim recently set forth by 
the Court are not applicable in the present case.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Moreover, the August 2007 notice sent to the veteran fully 
complied with the requirements of the VCAA.  Thereafter, the 
veteran was afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  This cured any notice defects before the 
agency of original jurisdiction (AOJ) readjudicated the case 
by way of a supplemental statement of the case issued in 
February 2008.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 
C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including December 2003 
and August 2007 VCAA letters, the statement of the case (SOC) 
issued in July 2005; and the supplemental statement of the 
case (SSOC) in February 2008] that contain notice of VA's 
rating communication, his appellate rights, a summary of 
relevant evidence, citations to applicable law (diagnostic 
code), and a discussion of the reasons for the decision made 
by the agency of original jurisdiction.  In short, the 
procedural requirements of the law have been satisfied.  No 
further due process development is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 
3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  
Disability medical records from the Social Security 
Administration have also been obtained.  He has been accorded 
VA examinations pertinent to his PTSD claim.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
The veteran has pointed to no other pertinent evidence which 
has not been obtained.  Consequently, the Board will proceed 
to adjudicate the following issue on appeal, based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the February 2004 rating action, the 
RO granted service connection for PTSD (50 percent, effective 
from October 31, 2003).  As the present appeal arises from an 
initial rating decision which, in essence, established 
service connection and assigned an initial disability rating, 
the entire period is considered for the possibility of staged 
ratings.  In other words, consideration will be given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

According to the applicable rating criteria, a 50 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to  
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF score of 61 to 70 is 
reflective of some mild symptoms (e.g., depressed mood and 
mild
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well with 
some meaningful interpersonal relationships.  A GAF score of 
51 to 60 is illustrative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 41 to 50 is reflective of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

Post-traumatic Stress Disorder, Currently 50 Percent

In the present case, the veteran contends that the 
symptomatology associated with his service-connected PTSD is 
more severe than that which is reflected by the currently 
assigned 50 percent rating.  The veteran's assertions 
regarding his service-connected psychiatric pathology involve 
matters capable of lay observation, and are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Such descriptions must, however, be considered in 
conjunction with the clinical evidence of record and the 
pertinent rating criteria.  

The Board has reviewed the veteran's VA treatment records 
from December 2003 to January 2008.  The symptoms for this 
time period consistently reflect excessive worry, anxiety, 
heightened startle response, occasional flashbacks, and 
irritability.  The veteran reported feeling overwhelmed and 
frustrated.  There were consistent complaints of insomnia, 
impaired anger control (with rare outbursts), and avoidance 
of situations that triggered memories of past combat trauma.  
He reported an inability to tolerate crowds and noises, thus 
deterring him from taking college classes and engaging in 
other activities.  Nightmares and insomnia were also 
recurring problems.  However, pertinent findings for this 
time period also reflected an alert, responsive, well-groomed 
veteran, with adequate judgment and logical thought content.  
No suicidal or homicidal ideations were ever reported.  
Delusions and hallucinations were absent.  Although the 
veteran had not been employed since 2004, he became a 
licensed pastor in 2006.  He was actively involved in his 
ministry, and provided out-reach services to the homeless.  
He has been married since1994, and showed no significant 
difficulties in maintaining a familial relationship. 

In January 2004, the examiner assigned a GAF score of 50, 
which reflects some "serious" symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job). See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV); Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  Pertinent symptomatology at that time again 
reflected hypervigilence, sleep disturbances, 
recurrent/intrusive thoughts of combat, frequent outbursts of 
anger, and an exaggerated startle response.  The examiner did 
note that due to the veteran's history of aggressive behavior 
associated with previous incarcerations, he could be 
considered potentially suicidal and/or homicidal.  

However, this examination also reflected that the veteran was 
mentally capable of performing activities of daily living, 
and there was no evidence that the veteran posed an immediate 
threat to himself or others.  No hallucinations, delusions, 
misinterpretations, or any other psychotic material were 
elicited.  Moreover, his affect was normal; there were no 
signs of depression; his emotional responses were adequate 
and appropriate; and he denied having any homicidal trends or 
suicidal tendencies.  

In July 2004, a VA letter to the SSA noted similar 
symptomatology and behavior. The letter stated that the 
veteran had suffered considerable psychological
impairment, exhibited by anxiety, and panic attacks triggered 
by recollections of in-service trauma.  He had difficulty 
working with others.  He was again noted as being hyper-
vigilant, with increased startle response, over reaction to 
perceived threats, and inability to concentrate.  He reported 
flashbacks, frequent nightmares, and panic attacks related to 
combat experiences.  His exaggerated startle response and 
impaired impulse control caused him to over-react and 
resulted in potential threat to himself and others.  Again, 
numerous concurrent VA treatment reports from 2004 reflected 
that the veteran was anxious and overwhelmed, but never 
homicidal or suicidal.  

In October 2007, the VA examiner assigned a GAF score of 61, 
which is reflective of "mild symptoms" (e.g. depressed mood 
and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, and has some meaningful interpersonal 
relationships.  See DSM-IV.  Pertinent symptomatology at that 
time included: abnormal affect and mood, with findings of 
hyper-arousal and suspiciousness; intrusive, distressing 
thoughts and flashbacks of combat triggered by certain smells 
and sounds; distressing dreams and nightmares; resulting in 
poor sleep patterns; hypervigilance, and persistent avoidance 
of stimuli associated with combat trauma; distress and/or 
impairment in social, occupational, or other areas of 
functioning; difficultly establishing and maintaining 
effective social relationships due to feeling uncomfortable 
in crowds; and intermittent inability to perform leisurely 
pursuits.  

However, the October 2007 examination also reflected that the 
veteran's communication, speech, concentration, and behavior 
were within normal limits.  Panic attacks, and suicidal and 
homicidal ideations were absent.  His judgment was not 
impaired.  His appearance and hygiene were appropriate.  
There were no reports of delusions, hallucinations, or 
obsessive rituals.  He did not have difficulty performing 
activities of daily living.  He was able to maintain 
effective family role functioning.  The veteran posed no 
threat of danger to himself or others.  

In fact, all of the VA treatment/counseling records completed 
between December 2003 and January 2008, reflected 
cooperation; orientation; appropriate appearance, hygiene, 
and behavior; normal communication, speech, concentration, 
judgment, and abstract thinking; and an absence of suicidal 
or homicidal ideation, delusions, suspiciousness, 
hallucinations, or obsessional rituals.  

Therefore, while some difficultly in maintaining effective 
social relationships was demonstrated during this time 
period, the PTSD has not been manifested by such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances 
(including work or a work-like setting).  Therefore, criteria 
for the next higher rating of 70 percent for the veteran's 
service-connected PTSD are not approximated here.  38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2007).  


ORDER

Entitlement to an initial rating greater than 50 percent for 
PTSD is denied.



____________________________________________
MARJORIE A. AUER

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


